Citation Nr: 1310581	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-48 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to permanent and total status for non-Hodgkin's lymphoma.  


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to July 1983, including combat service in the Republic of Vietnam from March 12, 1964, to May 15, 1964, and July 11, 1967, to July 5, 1968, and his decorations include the Purple Heart Medal, Combat Infantryman Badge and the Expert Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The schedule of ratings and the permanent and total status regulations are applicable to the present appeal and, while the June 2009 and November 2010 VA examinations are adequate, it is necessary to supplement the medical evidence of record.  See Grantham v. Brown, 8 Vet. App. 228, 235-36 (1995); see also 38 C.F.R. §§ 3.340, 1.117, Diagnostic Code 7715 (2012).  In particular, eligibility for permanent and total disability is based on certain criteria (such as whether the disability is reasonably certain to continue throughout the Veteran's life, whether it has more than a remote possibility of permanently improving under treatment, etc.) that are not addressed by the current evidence of record.  Moreover, since his most recent VA examination, the Veteran has submitted additional argument and competent medical evidence in support of his appeal.  Accordingly, the Board finds that a supplementary medical examination would be of assistance in making a fully informed and accurate assessment of the Veteran's appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1991).  Thus, the Board is without discretion and must remand the appeal to further supplement the medical evidence of record.

The record suggests the Veteran receives non-Hodgkin's lymphoma treatment from a private facility; however, other than records submitted by the Veteran, the record does not reflect sufficient attempt by VA to obtain private treatment records dated since October 2010.  While not definitive, the record suggests that the Veteran also obtains relevant VA treatment, but only an August 2007 treatment record has been associated with the claims file.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of his non-Hodgkin's lymphoma symptomatology.  

2.  Undertake appropriate efforts to attempt to obtain any private non-Hodgkin's lymphoma treatment and/or hospitalization records generated since October 2010, including from private physicians G. Kunta, M.D., and K. Jacobs; and the private Cancer Centers of Florida facility.  All development efforts must be associated with the claims folder.

3.  Obtain all outstanding VA non-Hodgkin's lymphoma treatment and/or hospitalization records, dated since February 2009 (the effective date of service connection).  Any negative response(s) from a VA facility should be in writing and associated with the claims folder.

4.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his non-Hodgkin's lymphoma.  The claims folder must be made available to, and reviewed by, the examiner with such review noted in the provided report.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology.  

The examiner should state whether the Veteran's non-Hodgkin's lymphoma (i) is active or in a phase of treatment; (ii) requires or has required any surgical radiation, antineoplastic chemotherapy or other therapeutic procedures, providing the approximate date(s) of any such treatment if possible; (iii) has manifested in a local recurrence or metastasis; and (iv) has resulted in any residual pathology, listing and discussing the nature and manifestations of any such residual(s).  

Then, opine as to whether it is as likely as not (a degree of probability of 50 percent or higher) that non-Hodgkin's lymphoma:

(A) is reasonably certain to continue throughout the Veteran's life;

(B) renders the Veteran permanently helpless or bedridden;

(C) has more than a remote possibility of permanently improving under treatment;

(D) renders the Veteran actually and totally incapacitated; or

(E) will subside and be followed by irreducible totality of disability by way of residuals. 

The Veteran's age may be considered in providing the requested opinion.  

If a requested opinion cannot be provided without resort to mere speculation, the examiner should expressly state this and should explain why the opinion cannot be provided without resort to mere speculation.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All necessary exams and tests should be performed with the results and findings reported in detail.  

5.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


